Order, Supreme Court, Bronx County (Joseph Fisch, J.), entered March 12, 2003, which denied petitioner’s application for a writ of habeas corpus and dismissed the petition, unanimously affirmed, without costs.
The court properly dismissed the petition for a writ of habeas corpus challenging the revocation of petitioner’s parole, which had been revoked because he violated a special condition of release directing him to report to police detectives who were investigating an outstanding assault charge against him. Contrary to petitioner’s contention, the special condition did not impermissibly require petitioner to choose between waiving his Fifth Amendment rights or facing revocation of his parole. There was nothing in the special condition suggesting that petitioner was obligated to make a statement, and nothing preventing him from appearing with counsel, or from invoking his rights to counsel and against self-incrimination when speaking with the police (cf. People v Dyla, 142 AD2d 423, 442-443 [1988], lv denied 74 NY2d 808 [1989]). Concur—Nardelli, J.P., Tom, Ellerin, Williams and Lerner, JJ.